Citation Nr: 1219774	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-27 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

These matters were received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  They are on appeal from a December 2007 rating decision.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has tinnitus that began in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.102 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, as reflected in an October 2007 statement and his January 2008 notice of disagreement, the Veteran asserts that, during his service as a helicopter crew chief and door gunner in Vietnam, he was constantly around the sound of helicopters, gunfire, mortar attacks, and artillery fire.  He further asserts that, since service, he has had ringing in his ears, which became considerably worse approximately 20 years ago, and has continued to worsen.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's claim must be granted.  

Service treatment records do not reflect any complaints or findings of tinnitus in service.  At the time of the Veteran's November 1967 examination for separation from service, he was noted to have had a normal clinical evaluation of the ears and a normal audiological test, no tinnitus was noted, and he reported having no history of ear trouble or hearing loss.  However, while such records reflect that the Veteran did not report ringing in the ears, they do not reflect that he ever reported not experiencing ringing in the ears.  Also, the Veteran's service records reflect that he served as a helicopter and aircraft mechanic and served in Vietnam; thus, the Board finds that the Veteran's assertions of exposure to very loud noise in service are credible.

The earliest indication in the record of any hearing problem is a prescription for a hearing aid dated in September 2003.  However, as reflected in his January 2008 notice of disagreement, the Veteran asserts that he has had ringing in his ears since he left Vietnam, but that it has gotten progressively worse over the years and became unbearable approximately twenty years before.  The Veteran is competent to report matters within his own personal knowledge, such as ringing in his ears that began in service and continued and worsened until the present.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board notes the report of a December 2007 VA audiological examination, which notes that the Veteran reported that tinnitus began twenty or more years before, and which contains the opinion of the examiner that hearing loss and tinnitus were less likely than not caused by or a result of noise exposure from helicopters and gunfire while working as helicopter crew chief during active duty.  However, the only basis of the examiner's opinion was that hearing levels were normal at enlistment and at separation.  While stating that hearing levels were normal, the examiner did not specifically comment as to why such findings demonstrated that the Veteran's ringing in the ears did not begin in or was caused by service.  In light of this lack of explanation of the examiner's opinion regarding the onset or cause of the Veteran's tinnitus, the Board finds that the December 2007 VA examiner's opinion is of diminished probative value.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993) (as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

Considering the Veteran's competent statements regarding the onset of his tinnitus, and the record as a whole, the Board finds the evidence for and against the Veteran's claim to be at least in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.



ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As noted above, the Veteran asserts that he served as a helicopter crew chief and door gunner, and constantly was around the sound of helicopters, gunfire, mortar attacks, and artillery fire.  The Veteran's service records reflect that he served as a helicopter and aircraft mechanic, and thus that his assertions of exposure to very loud noise in service are credible.

The report of a December 2007 VA audiological examination reflects a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2011).  The report also contains the opinion of the examiner that hearing loss was less likely than not caused by or a result of noise exposure from helicopters and gunfire while working as helicopter crew chief during active duty.  The basis of the examiner's opinion was that hearing levels were normal at enlistment and at separation.  However, the examiner did not provide a medical basis as to why the fact that the Veteran's hearing levels were normal at enlistment and at separation, alone, demonstrated that hearing loss was less likely than not a result of in-service noise exposure.  In this regard, the absence of in-service evidence of hearing loss is not fatal to a service connection claim for such.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As the December 2007 VA examiner did not explain why the fact that the Veteran's hearing levels were normal at enlistment and at separation, alone, demonstrated that hearing loss was less likely than not a result of in-service noise exposure, the opinion is not adequate.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under these circumstances, the Veteran should be provided another examination and opinion addressing whether he has bilateral hearing loss, and, if so, whether such disability is related to his period of service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any bilateral hearing loss.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a bilateral hearing loss disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include noise exposure from helicopters and gunfire while working as helicopter crew chief during active duty.

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


